DETAILED ACTION
This office action is in response to the applicant’s submission on 22 July 2021.  Claims 22 – 34, 36, 37, 39 – 42 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The following disclosure on Page 3, Lines 9 – 10: “The object is achieved by the features of the invention according to Claim 1” is objected to.  The attempt to incorporate subject matter into this application by reference to Claim 1 is ineffective because during prosecution, claims change or are even cancelled which is the case in the instant application.  It is never appropriate to refer to specific claims in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 23 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A).

In Re Claims 22, 23 and 39, Kensey discloses A fluid pump (Figure 6) comprising:
a catheter (200); (Fig. 6 and Col 3, Line 3)
a rotor (64, Fig. 6, note that the rotor can be for a centrifugal type pump as stated in Column 3, Line 15);
an expandable housing (whose boundaries are 50/58 and 52) defining an inner chamber (interior of 50) configured to receive the rotor, the housing coupled to a distal end (inside the body) of the catheter (as depicted, see also Figure 1B) and being configured to transition between a compressed state (Column 4, Line 31: “unexpanded”) and an expanded state (when the balloon is inflated as stated in Column 4, Lines 13 -14) within a blood vessel (31), (Fig. 6 and Col. 3, Line 55 – Col. 4, Lines 1 – 39)
the housing comprising:
an outflow opening (either 74 or the cross section of the catheter itself adjacent to 74); an inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) positioned distal to the outflow opening (as depicted, the inflow opening is on 
wherein the rotor (64) is disposed within the inner chamber and configured to be radially compressed by the inner wall when the housing is in the compressed state (Column 4, Lines 30 - 35), and to convey fluid from the inflow opening to the outflow opening (follow the direction of the flow arrows in Figure 6) (Col, 4, Lines 30 – 35 and Figure 6).
However, Kensey does not disclose a one-way inflow valve and a one-way outflow valve as claimed.
Nevertheless, modifying Kensey to incorporate a one-way inflow valve to prevent fluid from flowing out of the inner chamber through the inflow opening, and a one-way outflow valve to prevent fluid from flowing into the inner chamber through the outflow opening would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made, since applicant has not disclosed that incorporating the valves with a rotary pump solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without the claimed one-way inflow valve and one-way outflow valve.


Claims 22, 23, 24, 27, 31 – 34, 36, 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Bolling (US Patent 7,998,054 B2) and further in view of Heilman (PG Pub US 20030144574 A1).

Alternatively, In Re Claims 22, 23 and 39, Kensey discloses A fluid pump (Figure 6) comprising:
a catheter (200); (Fig. 6 and Col 3, Line 3)
a rotor (64, Fig. 6, note that the rotor can be for a centrifugal type pump as stated in Column 3, Line 15);
an expandable housing (whose boundaries are 50/58 and 52) defining an inner chamber (interior of 50) configured to receive the rotor, the housing coupled to a distal end (inside the body) of the catheter (as depicted, see also Figure 1B) and being configured to transition between a compressed state (Column 4, Line 31: “unexpanded”) and an expanded state (when the balloon is inflated as stated in Column 4, Lines 13 -14) within a blood vessel (31), (Fig. 6 and Col. 3, Line 55 – Col. 4, Lines 1 – 39)
the housing comprising:
an outflow opening (either 74 or the cross section of the catheter itself adjacent to 74); an inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) positioned distal to the outflow opening (as depicted, the inflow opening is on one side of the rotor and the outflow opening is on the other side of the rotor), an inner wall (50/58); and an outer wall (skin of the balloon 52); (Fig. 6 and Col. 6, Lines 15 - 24); 
wherein the rotor (64) is disposed within the inner chamber and configured to be radially compressed by the inner wall when the housing is in the compressed state (Column 4, Lines 30 - 35), and to convey fluid from the inflow opening to the outflow opening (follow the direction of the flow arrows in Figure 6) (Col, 4, Lines 30 – 35 and Figure 6).
However, Kensey does not disclose a one-way inflow valve and a one-way outflow valve as claimed.
Nevertheless, Figure 1 of Bolling discloses a centrifugal pump and associated valves (4) where a one-way inflow valve (check valve) prevents fluid from flowing out of the inner chamber through the inflow opening, and a one-way outflow valve (check valve) to prevent fluid from flowing into the inner chamber through the outflow opening (Column 2, Lines 20 – 22, Column 4, Lines 16 – 21, Column 4, Lines 30 – 31).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fluid pump of Kensey to incorporate a one-way inflow valve to prevent fluid from flowing out of the inner chamber through the inflow opening, and a one-way outflow valve to prevent fluid from flowing into the inner chamber through the outflow opening as taught by Bolling for the purpose of avoiding inadvertent backflow into the heart (Column 4, Lines 19 – 20 of Bolling).  If the pump of Kensey fails, backflow would occur from the aorta to the left ventricle and defeat the pumping action of the heart, so check valves are provided to completely prevent reverse blood flow through the pump (see paragraphs [0003] and [0005] of Heilman).

In Re Claim 24, Kensey further discloses that during operation of the pump, fluid is suctioned into the inner chamber (interior of 50) through the inflow opening (60, where flow 68 comes into the pump, see inflow arrows in Figure 6) and expelled out of the inner chamber (interior of 50) through the outflow opening (either 74 or the cross section of the catheter itself adjacent to 74 ) (Col, 4, Lines 30 – 35 and Figure 6) (follow the flow arrows in figure 6 of Kensey which depict the flow path of the fluid as claimed).

In Re Claims 27 and 41, Kensey and Bolling discloses all the limitations of Claim 22 and 39 respectively, although Kensley does not teach that the housing comprises the inflow valve and the outflow valve, however the outlet and inlet of Bolling are being designated as part the housing, therefore the housing of Bolling comprises the inflow valve and the outflow valve (Column 4, Lines 16 – 21 of Bolling).

In Re Claim 31, Kensey and Bolling discloses all the limitations of Claim 22, and the outer wall (skin of balloon 32) of Kensey is configured to contract elastically from the expanded state into the compressed state (Column 4, Lines 31 - 33).

In Re Claim 32, Kensey and Bolling discloses all the limitations of Claim 22, and Kensey discloses at least one expandable stabilization chamber (interior volume of balloon 52), wherein the housing is configured to transition between the compressed state and the expanded state based on a change in inflation pressure (from no pressure in the deflated state to pressure of the fully inflated state) of the at least one expandable stabilization chamber (Column 4, Lines 10 – 15).

In Re Claim 33, Kensey and Bolling discloses all the limitations of Claim 22, and the stabilization chamber (interior volume of balloon 52 of Kensey) is clearly located/disposed between boundaries (50/58) and skin of (52) of Kensey (which represent inner and outer wall respectively) (See Figure 6).

In Re Claim 34, Kensey and Bolling discloses all the limitations of Claim 22, and Kensey discloses that the at least one expandable stabilization chamber is configured to be supplied with a fluid pressure (air under inflating pressure, see Column 5, Lines 3-10), wherein the compressed state of the housing corresponds to a first fluid pressure (“partially inflated”) in the expandable stabilization chamber and the expanded state of the housing corresponds to a second fluid pressure (“fully inflated”) in the expandable stabilization chamber, wherein the second fluid pressure is higher than the first fluid pressure (because fully inflated pressure is higher than partially inflated pressure) (Column 5, Lines 3 – 10).

In Re Claim 36, Kensey and Bolling discloses all the limitations of Claim 22, and Kensey discloses that the rotor (hub 62) has four blades (64), the at least one blade being configured to elastically compress in at least a radial direction towards a longitudinal axis (central axis of rotor hub) of the rotor (Column 4, Lines 27 – 34 state that the blades are biased to naturally project outward radially. However, the blades are formed of flexible material so that when the free end 58 of the distal end of the device is compacted (unexpanded) the blades are flexed into the closed or compressed position shown in FIG. 4B. When released or freed they extend radially outward) (Column 4, Lines 27 – 34).


Claims 25, 26, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Bolling (US Patent .
In Re Claims 25, 26, 40, Kensey and Bolling disclose all the limitations of Claims 22 and 39, although Bolling discloses that the inflow and outflow valve is a check valve, however, it is silent as to the type of outflow valve and inflow valve.
Nevertheless, Figure 4 of Leschinsky discloses a pump chamber (110) having inflow and outflow valves (115, there are two depicted in Figure 4, one is the inflow valve and the other is the outflow valve – see direction of flow arrows).  The valves are flap type valves with the flaps shown in the open position.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a flap type valve as taught by Leschinsky as the inflow and outflow valves of Kensey / Bolling because they can be formed as an integral part of the pump chamber which simplifies the apparatus.


Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kensey (US Patent 4,753,221 A) in view of Bolling (US Patent 7,998,054 B2) and in view of Heilman (PG Pub US 20030144574 A1) and further in view of McBride (US Patent 7,927,068 B2).
In Re Claim 37, Kensey and Bolling disclose all the limitations of Claim 36, however Kensey does not disclose that the rotor is comprised of a foam material.
Nevertheless, McBride discloses a rotor (10, 12) that is at least partially comprised (at least blade portion 12) of a volume compressible (compare Figure 1-A foam optionally with a skin, or other compressible or deformable materials”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to make the rotor of Kensey / Bolling at least partially from volume compressible foam as taught by McBride because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (See MPEP 2144.07 In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claims 22, 28, 29, 30, 39, 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ainsworth (US Patent 7,241,257 B1) in view of Kensey (US Patent 4,753,221 A) and in view of McBride2 (US Patent 7,841,976 B2) and in view of Bolling (US Patent 7,998,054 B2) and further in view of Heilman (PG Pub US 20030144574 A1).

In Re Claims 22 and 39, the Figure 9 embodiment of Ainsworth discloses A fluid pump (10) comprising:
a catheter (14) (Column 6, Line 56 and Fig. 9);
a rotor (impeller 12B, approximate location shown in Figure 5 and Column 8, Lines 45 - 46);

an outflow opening (30) (Column 6, Lines 52 – 54 and Fig. 9);
an inflow opening (13) positioned distal to the outflow opening (as depicted, the inflow opening is on one side of the rotor and the outflow opening is on the other side of the rotor) (Column 6, Lines 50 – 52 and Fig. 9),
an inner wall (that surrounds the rotor and is adjacent to it) (Column 4, Lines 34 – 37 disclose that the blood flows through the pump from the inlet to the outlet, the blood makes contact with the inner wall); and 
an outer wall (skin of the balloon that contacts the blood vessel in the inflated state) (Column 7, Line 15);
wherein the rotor is disposed within the inner chamber (clear in Figure 5) to convey fluid from the inflow opening to the outflow opening (Column 6, lines 48 – 66 and Figure 9).
However, Ainsworth does not disclose that the rotor is configured to be radially compressed by the inner wall when the housing is in the compressed state.
Nevertheless, Kensey discloses that the rotor (64) that is disposed within the inner chamber is configured to be radially compressed by the inner wall when the housing is in the compressed state (Column 4, Lines 30 – 35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the rotor of Ainsworth such that it is radially compressed by the inner wall when the housing is in the compressed state as taught by Kensey for the purpose of minimizing the diameter of the catheter assembly, thus making it easier to remove from/insert into the human body and reduce obstruction to blood.  Conventional fixed cross-sectional diameter LVAD’s cannot fit through the femoral artery of the leg in which it must travel to be positioned into the left ventricle. The maximum diameter of such a fixed diameter LVAD would have to be limited to approximately four millimeters for practical percutaneous insertion. This would limit the maximum pumped blood flow rate to approximately two liters per minute, approximately one-half the desired sustaining blood flow value for many cases. While the pumping rate can be increased by increasing the diameter of the device, particularly the diameter of the impeller, the size of the femoral artery is a limiting factor for percutaneous insertion. The collapsible blades of Kensey provide a solution where the pumping device that can be implanted through percutaneous insertion and yet provide the sustaining blood flow rates (see Column 1, Lines 44 – 62 of McBride2).
However, Ainsworth and Kensey do not disclose a one-way inflow valve and a one-way outflow valve as claimed.
Nevertheless, Figure 1 of Bolling discloses a centrifugal pump and associated valves (4) where a one-way inflow valve (check valve) prevents fluid from flowing out of 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the fluid pump of Ainsworth / Kensey to incorporate a one-way inflow valve to prevent fluid from flowing out of the inner chamber through the inflow opening, and a one-way outflow valve to prevent fluid from flowing into the inner chamber through the outflow opening as taught by Bolling for the purpose of avoiding inadvertent backflow into the heart (Column 4, Lines 19 – 20 of Bolling).  If the pump of Kensey fails, backflow would occur from the aorta to the left ventricle and defeat the pumping action of the heart, so check valves are provided to completely prevent reverse blood flow through the pump (see paragraphs [0003] and [0005] of Heilman).

In Re Claims 28 and 42, Ainsworth, Kensey and Bolling disclose all the limitations of Claims 22 and 39 respectively, and Ainsworth further discloses an elongate hose (13) comprising a proximal end (adjacent to the rotor) and a distal end (inside the ventricle), the proximal end of the elongate hose connected to the inflow opening of the housing (i.e. entrance to the rotor chamber) and the distal end of the elongate hose (13) is configured to extend into a ventricle (108) of a patient (as depicted in Figure 9) (Column 6, lines 48 – 66 and Figure 9).

In Re Claim 29, Ainsworth, Kensey and Bolling disclose all the limitations of Claim 28, although Ainsworth does not disclose the valves, Bolling discloses valves 

In Re Claim 30, Ainsworth, Kensey and Bolling disclose all the limitations of Claims 28, and Ainsworth further discloses that at least a portion of the housing between (322) and (324) is configured to be positioned within an aorta (128).  If a portion of the pump housing (12) is designated to be part of elongate hose (13), then the hose is configured to extend across aortic valve (106).  


Response to Arguments
Applicant has argued that page 8 of Applicant’s response on 01/07/2021 that the examiner has (allegedly) not shown how a valve which is not described as being expandable, could be integrated into the expandable free end 58 of Kensey, without interfering with this feature of Kensey and/or requiring substantial modification.
Examiner’s Response: In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Although the free end (58) of the catheter (200) of Kensey is expandable and Kensey does not expressly suggest that it is capable of bodily incorporating a check valve, the 

The rest of applicant’s arguments are moot in view of new grounds of rejection presented in this office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746